DETAILED ACTION
In Applicant’s RCE filed 3/8/22, Applicant requested entry of the Response filed 2/14/22 wherein Applicant amended claims 1, 7 and 11; and added new claims 34-37. Currently, claims 1, 7, 9, 11-14 and 34-37 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 3/8/22, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, 11-14, 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Levi (US 5431618) in view of Keilhauer (US 6969114).
	With respect to claim 1, Levi discloses an orthotic device comprising:
a base portion having a first base end and a second base end (device 10 having a forward end 11 and a rearward end 12; see annotated fig 3 below) positioned opposite to the first base end (as shown in the annotated fig 3), a first side and a second side positioned opposite to the first side (left and right sides of the device which would be positioned, accordingly, at left and right sides of the user’s body during use) the base portion having a length extending from the first base end to the second base end (length of the device measured along dimension “L” in figure 3) and a width extending from the first side to the second side (measured between the right/left sides; width is shown in figure 1);
a first protruding portion located at the first base end defining a first support surface (identified in annotated fig 3 below), the first protruding portion spaced a first distance from the base portion (distance “e” in fig 3), wherein the first support surface is a first convex surface (as shown in fig 3);
a second protruding portion defining a second support surface (identified in annotated fig 3 below), the second protruding portion spaced a second distance from the base portion (distance “c” in fig 3), wherein the second distance is less than the first distance (distance “c” is less than distance “e” as shown in fig 3), and wherein the second support surface is a second convex surface (as shown in fig 3); and
a third protruding portion defining a third support surface (identified in annotated fig 3 below), the third protruding portion spaced a third distance from the base portion (distance “a” in fig 3), wherein the third support surface is a third convex surface (as shown in fig 3), and wherein the third distance is less than the second distance (distance “a” is less than distance “c” as shown in fig 3); and
a fourth support surface between the first protruding portion and the second
protruding portion (identified in annotated fig 3 below), wherein the fourth support surface is a first concave surface extending from the first protruding portion to the second protruding portion (as shown in fig 3 and identified in annotated fig 3);
	wherein the first, second and third protruding portions and the fourth support surface extend from the first side to the second side (the contoured shape provided by the protruding portions and fourth support surface extend between the left and right sides of the device as shown in fig 1).

ANNOTATED FIG 3 of Levi (US 5431618)

    PNG
    media_image1.png
    518
    1124
    media_image1.png
    Greyscale

Levi does not, however, explicitly disclose that the orthotic device is “for a cervical spine and an upper thoracic spine of a person” wherein the first protruding portion has a first support surface “configured to support the cervical spine at a first region”, the second protruding portion has a second support surface “configured to support the cervical spine at a second region”, and the third protruding portion has a third support surface “configured to support the upper thoracic spine at a third region”. However, with regard to these statements of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the prior art device of Levi which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, the device of Levi is structurally equivalent to the claimed invention as discussed above. Also, Levi is disclosed as being configured to accommodate the back of a person (see abstract line 5) and although there is no explicit disclosure of using the device on the part of the back in the area of the cervical spine and upper thoracic spine, such a use would have been possible, if desired, in order to provide support and/or cushioning to these areas. Additionally, the convex areas of the device which are identified as being the three protruding portions provide a contoured profile which is capable of being positioned such that the first and second protruding portions are located at two areas of the cervical spine while the third protruding portion is located at an area further down the spine in the thoracic spine region.  Thus, the protruding portions in Levi are interpreted as having a configuration that is capable of providing support to two regions of the cervical spine and to one region of the upper thoracic spine, if desired, in order to provide support and/or cushioning to these areas. 
Levi also does not disclose that the device tapers from the first base end to the second base end such that the width at the first base end is larger than the width at the second base end.
Keilhauer teaches a spinal support device having a top section 3 configured for supporting the cervical spine (col 2 lines 40-48; fig 1), an intermediate section 4 configured for supporting the thoracic spine (col 2 lines 49-56; fig 1), and a lower section 2 that extends laterally on both sides beyond the width of the intermediate section (col 2 lines 28-32; fig 1) such that the width of the lower section is greater than the width of the intermediate section (claim 3) and greater than the width of the top section (as best shown in figures 1-3) to form two iliac support wings to provide lateral support (col 2 lines 28-32; fig 1). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Levi so that the device tapers from the first base end to the second base end such that the width at the first base end is larger than the width at the second base end, like the device of Keilhauer, in order to provide a greater width at one end to form two iliac support wings to provide lateral support (Keilhauer col 2 lines 28-32).
With respect to claim 7, Levi in view of Keilhauer discloses the orthotic device substantially as claimed (see rejection of claim 1) and Levi also discloses a fifth support surface between the second and third protruding portions (surface identified as section 13 in fig 3 which is located between the second and third protruding portions as shown in annotated fig 3 above).
With respect to claim 9, Levi in view of Keilhauer discloses the orthotic device substantially as claimed (see rejection of claim 7) and Levi also discloses that the fifth support surface is a second concave surface (as shown in the annotated fig 3 above, the surface identified as section 13 dips/curves downwardly after the second protruding portion going towards the third protruding portion and thus is interpreted as being a concave surface since if curves inwardly as compared to the second/third protruding portions which curve outwardly).
With respect to claim 11, Levi in view of Keilhauer discloses the orthotic device substantially as claimed (see rejection of claim 1) and Levi also discloses that the third protruding portion is located at the second base end (as shown in annotated fig 3).
With respect to claim 12, Levi in view of Keilhauer discloses the orthotic device substantially as claimed (see rejection of claim 11) and Levi also discloses a ramp portion spanning the second base end and the third protruding portion (as shown in fig 3, the device tapers from a thickest portion at the end 12 to a thinnest portion at the end 11 – this taper spans the second base end and the third protruding portion at end 11 of the device and is interpreted as being a “ramp” portion).
With respect to claim 13, Levi in view of Keilhauer discloses the orthotic device substantially as claimed (see rejection of claim 11) and Levi also discloses that the second protruding portion is located between the first protruding portion and the third protruding portion (as shown in annotated fig 3 above).
With respect to claim 14, Levi in view of Keilhauer discloses the orthotic device substantially as claimed (see rejection of claim 1) and Levi also discloses that the second region is spaced from the first region (the first protruding portion and second protruding portion are separated from one another by the concave surface between them as shown in the annotated fig 3 above and, therefore, the areas of the spine supported by these portions during use will also be spaced apart from one another).
	With respect to claim 34, Levi in view of Keilhauer discloses the orthotic device substantially as claimed (see rejection of claim 1) and Levi also discloses that the device is monolithic (col 2 line 50).
	With respect to claim 35, Levi in view of Keilhauer discloses the orthotic device substantially as claimed (see rejection of claim 34) and although Levi discloses that any material can be used for forming the device (col 2 lines 48-50), Levi does not explicitly disclose the use of foam. Keilhauer, however, teaches that the device comprises foam (col 3 lines 57-63). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Levi in view of Keilhauer from foam as taught by Keilhauer since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	With respect to claim 37, Levi in view of Keilhauer discloses the orthotic device substantially as claimed (see rejection of claim 1) and Levi also discloses that the base portion, first protruding portion, second protruding portion, third protruding portion and fourth support surface are formed integrally (col 2 line 50 – the device is “unitary”).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Levi (US 5431618) in view of Keilhauer (US 6969114) and further in view of Dennewald (US 2007/0101503).
With respect to claim 36, Levi in view of Keilhauer discloses the orthotic device substantially as claimed (see rejection of claim 1) and although Keilhauer teaches that the device can comprise foam (see rejection of claim 35), Keilhauer does not explicitly teach the use of a cross-linked polyethylene foam.
Dennewald, however, teaches an analogous orthotic device that is formed of a synthetic foam such as a closed cell crosslinked polyethylene foam (para [0018]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Levi in view of Keilhauer from a cross-linked polyethylene foam as taught by Dennewald since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 2/14/22 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 5-8 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786